Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. 	Claims 1-7, 9-20 and 22-31 are allowed. 
3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention relates to a method of UE-specific and group-specific wakeup signal configurations by configuring the UEs with a set of wakeup grouping sets that identifies a set of groups of one or more UEs, and for each wakeup grouping set, the UEs may be a member of at least one group of each of the wakeup grouping sets  thereby allowing a scheduling base station to more efficiently and flexibly schedule and group UEs to reduce unnecessary wakeups of UEs for which no transmissions are scheduled. 

The Applicants independent claim 1 recites, inter alia 1 a method for wireless communication at a user equipment (UE), comprising: 
receiving signaling configuring the UE with a plurality of wakeup grouping sets and a plurality of monitoring occasions, each monitoring occasion of the plurality of monitoring occasions comprising a plurality of resources, each monitoring occasion corresponding to a respective wakeup grouping set of the plurality of wakeup grouping sets, and 
plurality of wakeup grouping sets identifying a plurality of groups of one or more UEs, wherein the UE is a member of a first group of the plurality of groups associated with a first wakeup grouping set, and 
a member of a second group of the plurality of groups associated with a second wakeup grouping set, wherein the first group is different from the second group;
 receiving a wakeup signal during a monitoring occasion of the plurality of monitoring occasions for wakeup signals associated with the first wakeup grouping set; determining, based at least in part on the monitoring occasion being for wakeup signals associated with the first wakeup grouping set, that the received wakeup signal indicates the first group in the first wakeup grouping set; and 
initiating a wakeup procedure for the UE based at least in part on the determining.

The Applicants independent claim 1 comprises a particular combination elements which is neither taught nor suggested by prior arts. 
The prior art Deogun et al.  [US 20170303235 A1] discloses in para [0059] NB selects a subsets of UEs, among the UEs whose paging message is available with the NB and which are configured to monitor the particular PO. The NB transmits the paging message to only the selected UEs in the PDSCH. The NB transmits a PDCCH message in a PO, if a UE configured to monitor the given PO is required to be paged. The selected UEs search for the PDCCH in the search space configured by the cell in the POs that are monitored by the UEs. If the UEs find a PDCCH message scrambled with P-RNTI in the UEs' configured PO, the UEs determine the repetition number and 
The prior art Cox et al. [US 20200029302 A1] discloses in para [0167] the wake-up WUS can be transmitted in central 6 PRBs. or in the NB--i.e., where the MPDCCH is monitored. The WUS may also use frequency hopping: the WUS may be repeated across different NB allocations of 1.4 MHz within the LTE system band width in a predetermined pattern known to the UE before the UE enters the idle state or the connected DRX state. The use of frequency hopping to send the signal may help in recovering the signal faster, particularly for UEs in extended coverage areas. In one example, the frequency hopping configuration can be the same as the frequency hopping configuration for paging.
And prior art Su [US 20190090293 A1] discloses in para [0105] When operating in a discontinuous reception (DRX) mode on a scan channel, a UE may select a frequency ("F_scan") from the scan channel's frequency sequence based on its own local clock K_native, and may scan the frequency F_scan for a certain portion of each DRX period, while typically operating in a reduced power state for much or all of the remainder of the discovery period (e.g., unless also monitoring another scan 
However the combination of prior arts does not discloses for independent claims 1, 14, 27 and 30   
receiving signaling configuring the UE with a plurality of wakeup grouping sets and a plurality of monitoring occasions, each monitoring occasion of the plurality of monitoring occasions comprising a plurality of resources, each monitoring occasion corresponding to a respective wakeup grouping set of the plurality of wakeup grouping sets, and 
each of the plurality of wakeup grouping sets identifying a plurality of groups of one or more UEs, wherein the UE is a member of a first group of the plurality of groups associated with a first wakeup grouping set 
	
Therefore, independent claims 1, 14, 27 and 30 are allowed for these above reasons. The respective dependent claims of independent claims 1, 14, 27 and 30   are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated 
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laroia et al. [US 20040029622 A1] Methods and apparatus for operating mobile nodes in multiple states
Subramanian et al. [US 20070270118 A1] System and method for increased battery saving during idle mode in a wireless communication system
Hsu et al. [US 20140335867 A1] Cell Reselection Enhancement for Power Saving LTE Devices.
Ko et al. [US 20050047429 A1] Apparatus and method for controlling operational states of medium access control layer in a broadband wireless access communication system.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413